Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US PG PUB 20210312904), hereinafter "Shukla", in views of Wu (US PG PUB 20180174020), hereinafter "Wu".
A method comprising: 
causing, by a computing device and via a graphical user interface (GUI), display of a graph (i.e. graphical user interface in a window entitled, “Dialog Correction Tool” [i.e. a graphical user interface], may display a graph view sub-window 505 comprising a Graph-based Dialog [i.e. a graph]) (505 – Figs. 5A-D and ¶ 0072), 
wherein the graph comprises interconnected nodes that indicate a plurality of responses to an inquiry via traversal paths formed by the interconnected nodes (i.e. the graph may include a plurality of interconnected nodes 580, 506, 512 & 582, wherein each of the plurality of interconnected nodes including responses, “State or City?”, “Sorry, I do not find that State, City”, etc. [i.e. a plurality of responses], to user input, e.g. “What’s the weather?” [i.e. one or more inquiries]; The nodes including the utterances/responses are subsequently connected via edges/paths [i.e. via traversal paths formed by the interconnected nodes]) (580, 506, 512 & 582 - Fig. 5A and ¶ 0075);
modifying, based on user input received via the GUI, the graph to change at least one of the plurality of responses (i.e. selection of an interactive button 576, “Edit Dialog Tree,” [i.e. based on first user input received via the GUI] enables editing [i.e. modifying] of the graph view shown in the graph view sub-window 505A; via the interactive button 576, the user may perform operations including: creating new edges and/or new nodes that include responses [i.e. to change at least one of the plurality of responses]) (Fig. 5B, Fig. 5C, ¶ 0064 and ¶ 0079 – 0080); 
generating, based on the graph and for an application, each of the plurality of responses (i.e. nodes indicating responses [i.e. each of the plurality of responses] may be generated based on the corrected graph view [i.e. based on the user-modified graph] and for training an application such as “Weather Assistant” [i.e. an application]) (Fig. 6 and ¶ 0097 - 0098).
However, Shukla does not explicitly disclose: 
storing each of the plurality of responses in a table; 
receiving, via the application, an inquiry; 
determining, using natural language processing, a context of the inquiry; 
querying, based on the context, the table to determine, from the plurality of responses, a response to the inquiry; and 
causing output of the response.
On the other hand, in the same field of endeavor, Wu teaches:
storing each of the plurality of responses in a table (i.e. one or more responses [i.e. each of the plurality of responses] may be stored in a response database 120 [i.e. a table]) (120 – Fig. 1D, ¶ 0071 and ¶ 0074); 
receiving, via the application, an inquiry (i.e. an emotionally intelligent AI chat bot 100 [i.e. the application] may receive user query 130 [i.e. an inquiry]) (130 – Fig. 2, ¶ 0074 and ¶ 0076); 
determining, using natural language processing, a context of the inquiry (i.e. context summary system 112 analyzes, using a language understanding LU system [i.e. natural language processing], the text or annotated text of the query 130 to determine a context 124 for the query 130 [i.e. the inquiry]) (124 – Fig. 2, 406 – Fig. 4A, 432 – Fig. 4B, ¶ 0080, ¶ 0085 and ¶ 0145); 
querying, based on the context, the table to determine, from the plurality of responses, a response to the inquiry (i.e. based on the context sentences determined from the context of the query [i.e. based on the context], the system may query the response database 120 [i.e. the table] to select/determine one or more responses [i.e. a response to the inquiry] from the plurality of responses stored in the response database 120) (410 – Fig. 4A, 432 & 438 – Fig. 4B, ¶ 0070, ¶ 0148 and ¶ 0152 – 0153); and 
causing output of the response (i.e. At operation 411 the one or more result response are provided to the user in reply to the query) (411 – Fig. 4A and ¶ 0155).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shukla to include the feature to store each of the plurality of responses in a table; receive, via the application, an inquiry; determine, using natural language processing, a context of the inquiry; query, based on the context, the table to determine, from the plurality of responses, a response to the inquiry; and cause output of the response as taught by Wu in order to implement an intelligent chatbot capable of analyzing the user inquiry to determine the context of the user query and selecting the response to the user inquiry from a database of a plurality of responses based on the determined context (410 – Fig. 4A, 432 & 438 – Fig. 4B, ¶ 0070, ¶ 0148 and ¶ 0152 – 0153).

Regarding Claim 2, Shukla and Wu disclose, in particular Shukla teaches:
wherein modifying the graph is performed by adding, based on the user input, a word node to the graph (i.e. editing/modifying operations may include newly creating [i.e. adding] nodes comprising response phrases/words, e.g. “Which City?: Seattle or Denver [i.e. words], in the graph) (Fig. 5C, Fig. 5D and ¶ 0090 - 0091); 
wherein generating each of the plurality of the responses is based on the word node (i.e. dialog including the responses [i.e. each of the plurality of responses] may be generated based on the corrected graph including the newly created node [i.e. based on the word node]) (Fig. 6 and ¶ 0097 - 0098).

Regarding Claim 3, Shukla and Wu disclose, in particular Shukla teaches:
wherein modifying the graph is performed by adding, based on the user input, a connection between a first node of the graph and a second node of the graph (i.e. selection of an interactive button 576, “Edit Dialog Tree,” [i.e. based on the user input received via the GUI] enables editing [i.e. modifying] of the graph view shown in the graph view sub-window 505A; via the interactive button 576, the user may perform operations including: creating new edges between existing nodes [i.e. a connection between a first node of the graph and a second node of the graph]) (Fig. 5B, Fig. 5C, ¶ 0064 and ¶ 0079 – 0080); 
wherein generating each of the plurality of responses is based on the connection (i.e. dialog including the responses [i.e. each of the plurality of responses] may be generated based on the corrected graph including the newly created connections [i.e. based on the connection]) (Fig. 6 and ¶ 0097 - 0098).

Regarding Claim 5, Shukla and Wu disclose, in particular Shukla teaches:
wherein modifying the graph is performed by adding, based on the user input, a conditional node to the graph (i.e. modifying the graph, based on the user input, may include adding a node 514 associated with a condition 504C [i.e. a conditional node] in which the user needs to choose between two options, e.g. Seattle | Denver, to the graph) (504C & 514 – Fig. 5D and ¶ 0088)
 wherein the conditional node indicates a condition that is to be completed before traversing to another node (i.e. the node 514 [i.e. the conditional node] indicates a condition, Seattle | Denver, that needs to be selected/completed before proceeding to another node) (504C & 514 – Fig. 5D and ¶ 0088); 
wherein generating each of the plurality of responses is based on the conditional node (i.e. dialog including the responses [i.e. each of the plurality of responses] may be generated based on the corrected graph including the newly created node 514 [i.e. the conditional node]) (504C & 514 – Fig. 5D and ¶ 0088).

Regarding Claim 6, Shukla and Wu disclose, in particular Shukla teaches:
wherein modifying the graph is performed by adding, based on the user input, a variable node to the graph (i.e. modifying the graph may include adding a node 506 including multiple choice options [i.e. a variable node]) (506 – Fig. 5D and ¶ 0075), 
wherein the variable node indicates data that is to be dynamically determined at runtime (i.e. the node 506 [i.e. the variable node] indicates that one of the options, e.g. State | City [i.e. data], must be selected/determined by the user during the interaction [i.e. at runtime] between chatbot and the user) (506 – Fig. 5D and ¶ 0075); 
wherein generating each of the plurality of responses is based on the variable node (i.e. dialog including the responses [i.e. each of the plurality of responses] may be generated based on the corrected graph including the node 506 [i.e. the variable node]) (504C & 514 – Fig. 5D and ¶ 0088).

Regarding Claim 10, Shukla and Wu disclose, in particular Shukla teaches:
wherein generating each of the plurality of responses is performed by traversing each of the traversal paths, wherein each of the plurality of responses corresponds to a traversal path (i.e. by reading through the edited graph [i.e. performed by traversing each of the traversal paths] corrected dialog log comprised of the plurality of responses [i.e. responses corresponds to a traversal path] may be generated) (634 & 636 – Fig. 6 and ¶ 0101). 



Regarding Claim 11, Shukla discloses:
A computing device (i.e. Trained Dialog Builder 130) (Fig. 1 and ¶ 0033)
comprising: one or more processors (i.e. processing unit 702) (702 – Fig. 7 and ¶ 0104); and 
memory storing executable instructions that, when executed by the one or more processors (i.e. system memory 704 storing instructions executable by processing unit 702) (704 – Fig. 7 and ¶ 0104), 
cause the computing device to: 
cause display of interconnected nodes via a graphical user interface (GU I) (i.e. graphical user interface in a window entitled, “Dialog Correction Tool” [i.e. a graphical user interface], may display a graph view sub-window 505 comprising a Graph-based Dialog [i.e. a graph]) (505 – Figs. 5A-D and ¶ 0072),
wherein the interconnected nodes indicate a plurality of responses to an inquiry via traversal paths formed by the interconnected nodes (i.e. the graph may include a plurality of interconnected nodes 580, 506, 512 & 582, wherein each of the plurality of interconnected nodes including responses, “State or City?”, “Sorry, I do not find that State, City”, etc. [i.e. a plurality of responses], to user input, e.g. “What’s the weather?” [i.e. one or more inquiries]; The nodes including the utterances/responses are subsequently connected via edges/paths [i.e. via traversal paths formed by the interconnected nodes]) (580, 506, 512 & 582 - Fig. 5A and ¶ 0075); 
modify, based on user input received via the GUI, the interconnected nodes (i.e. selection of an interactive button 576, “Edit Dialog Tree,” [i.e. based on first user input received via the GUI] enables editing [i.e. modifying] of the graph view shown in the graph view sub-window 505A; via the interactive button 576, the user may perform operations including: creating new edges and/or new nodes [i.e. adding/modifying a first node of the interconnected nodes], creating new edges between existing nodes [i.e. adding or modifying a first connection between two nodes of the interconnected nodes], modifying existing edges and/or nodes, deleting existing edges and/or nodes, and the like) (Fig. 5B, Fig. 5C, ¶ 0064 and ¶ 0079 – 0080),
resulting in user-modified interconnected nodes that change at least one of the plurality of responses (i.e. the modifying existing edges and/or nodes may result in the corrected graph view [i.e. a user-modified graph]; For example, the corrected graph of sub-window 505C displays the new edge 516 (associated with condition “IF City”) connected from second node 512 (associated with second action for asking question “Which state?”) and to third node 514 (associated with third action for asking further question “Which city?”) [i.e. changes at least one of the plurality of responses]) (Fig. 5C, Fig. 5D and ¶ 0090 - 0091); 
generate, based on the user-modified interconnected nodes and for an application each of the plurality of responses (i.e. nodes indicating responses [i.e. each of the plurality of responses] may be generated based on the corrected graph view [i.e. based on the user-modified graph] and for training an application such as “Weather Assistant” [i.e. an application]) (Fig. 6 and ¶ 0097 - 0098).
 However, Shukla does not explicitly disclose:
store each of the plurality of responses in a table: receive, via the application, an inquiry; determine, using natural language processing, a context of the inquiry; query, based on the context, the table to determine, from the plurality of responses, a response to the inquiry; and cause output of the response.
On the other hand, in the same field of endeavor, Wu teaches:
store each of the plurality of responses in a table (i.e. one or more responses [i.e. each of the plurality of responses] may be stored in a response database 120 [i.e. a table]) (120 – Fig. 1D, ¶ 0071 and ¶ 0074): 
receive, via the application, an inquiry (i.e. an emotionally intelligent AI chat bot 100 [i.e. the application] may receive user query 130 [i.e. an inquiry]) (130 – Fig. 2, ¶ 0074 and ¶ 0076); 
determine, using natural language processing, a context of the inquiry (i.e. context summary system 112 analyzes, using a language understanding LU system [i.e. natural language processing], the text or annotated text of the query 130 to determine a context 124 for the query 130 [i.e. the inquiry]) (124 – Fig. 2, 406 – Fig. 4A, 432 – Fig. 4B, ¶ 0080, ¶ 0085 and ¶ 0145); 
query, based on the context, the table to determine, from the plurality of responses, a response to the inquiry (i.e. based on the context sentences determined from the context of the query [i.e. based on the context], the system may query the response database 120 [i.e. the table] to select/determine one or more responses [i.e. a response to the inquiry] from the plurality of responses stored in the response database 120) (410 – Fig. 4A, 432 & 438 – Fig. 4B, ¶ 0070, ¶ 0148 and ¶ 0152 – 0153); and 
cause output of the response (i.e. At operation 411 the one or more result response are provided to the user in reply to the query) (411 – Fig. 4A and ¶ 0155).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing device of Shukla to include the feature to store each of the plurality of responses in a table; receive, via the application, an inquiry; determine, using natural language processing, a context of the inquiry; query, based on the context, the table to determine, from the plurality of responses, a response to the inquiry; and cause output of the response as taught by Wu in order to implement an intelligent chatbot capable of analyzing the user inquiry to determine the context of the user query and selecting the response to the user inquiry from a database of a plurality of responses based on the determined context (410 – Fig. 4A, 432 & 438 – Fig. 4B, ¶ 0070, ¶ 0148 and ¶ 0152 – 0153).

Regarding Claim 12, Shukla and Wu disclose, in particular Shukla teaches:
wherein the executable instructions, when executed by the one or more processors, cause the computing device to modify the interconnected nodes by adding or modifying, based on the user input, a word node (i.e. editing/modifying operations may include newly creating [i.e. adding] nodes comprising response phrases/words, e.g. “Which City?: Seattle or Denver [i.e. words], in the graph; dialog including the responses [i.e. each of the plurality of responses] may be generated based on the corrected graph including the newly created node [i.e. based on the word node]) (Fig. 5C, Fig. 5D, Fig. 6, ¶ 0090 – 0091 and ¶ 0097 - 0098).



Regarding Claim 13, Shukla and Wu disclose, in particular Shukla teaches:
wherein the executable instructions, when executed by the one or more processors, cause the computing device to modify the interconnected nodes by adding or modifying. based on the user input, a connection between a first node and a second node (i.e. selection of an interactive button 576, “Edit Dialog Tree,” [i.e. based on the user input received via the GUI] enables editing [i.e. modifying] of the graph view shown in the graph view sub-window 505A; via the interactive button 576, the user may perform operations including: creating new edges between existing nodes [i.e. a connection between a first node of the graph and a second node of the graph]) (Fig. 5B, Fig. 5C, ¶ 0064 and ¶ 0079 – 0080).

Regarding Claim 15, Shukla and Wu disclose, in particular Shukla teaches:
wherein the executable instructions, when executed by the one or more processors, cause the computing device to modify the interconnected nodes by adding or modifying, based on the user input, a conditional node (i.e. modifying the graph, based on the user input, may include adding a node 514 associated with a condition 504C [i.e. a conditional node] in which the user needs to choose between two options, e.g. Seattle | Denver, to the graph) (504C & 514 – Fig. 5D and ¶ 0088)
 wherein the conditional node indicates a condition that is to be completed before traversing to another node (i.e. the node 514 [i.e. the conditional node] indicates a condition, Seattle | Denver, that needs to be selected/completed before proceeding to another node) (504C & 514 – Fig. 5D and ¶ 0088).


Regarding Claim 17, Shukla discloses:
A non-transitory computer readable medium comprising executable instructions (i.e. system memory 704 comprising a plurality of instructions) (Fig. 7 and ¶ 0108)
 that, when executed, cause a computing device to: 
cause a graph to be displayed via a graphical user interface (GUI) (i.e. graphical user interface in a window entitled, “Dialog Correction Tool” [i.e. a graphical user interface], may display a graph view sub-window 505 comprising a Graph-based Dialog [i.e. a graph]) (505 – Figs. 5A-D and ¶ 0072), 
wherein the graph includes interconnected nodes that indicate a plurality of responses to one or more inquiries via traversal paths formed by the interconnected nodes (i.e. the graph may include a plurality of interconnected nodes 580, 506, 512 & 582, wherein each of the plurality of interconnected nodes including responses, “State or City?”, “Sorry, I do not find that State, City”, etc. [i.e. a plurality of responses], to user input, e.g. “What’s the weather?” [i.e. one or more inquiries]; The nodes including the utterances/responses are subsequently connected via edges/paths [i.e. via traversal paths formed by the interconnected nodes]) (580, 506, 512 & 582 - Fig. 5A and ¶ 0075); 
modify, based on first user input received via the GUI, the graph by adding or modifying a first node of the interconnected nodes and by adding or modifying a first connection between two nodes of the interconnected nodes (i.e. selection of an interactive button 576, “Edit Dialog Tree,” [i.e. based on first user input received via the GUI] enables editing [i.e. modifying] of the graph view shown in the graph view sub-window 505A; via the interactive button 576, the user may perform operations including: creating new edges and/or new nodes [i.e. adding/modifying a first node of the interconnected nodes], creating new edges between existing nodes [i.e. adding or modifying a first connection between two nodes of the interconnected nodes], modifying existing edges and/or nodes, deleting existing edges and/or nodes, and the like) (Fig. 5B, Fig. 5C, ¶ 0064 and ¶ 0079 – 0080), 
resulting in a user-modified graph that changes at least one of the plurality of responses (i.e. the modifying existing edges and/or nodes may result in the corrected graph view [i.e. a user-modified graph]; For example, the corrected graph of sub-window 505C displays the new edge 516 (associated with condition “IF City”) connected from second node 512 (associated with second action for asking question “Which state?”) and to third node 514 (associated with third action for asking further question “Which city?”) [i.e. changes at least one of the plurality of responses]) (Fig. 5C, Fig. 5D and ¶ 0090 - 0091); 
generate, based on the user-modified graph and for an application, each of the plurality of responses (i.e. nodes indicating responses [i.e. each of the plurality of responses] may be generated based on the corrected graph view [i.e. based on the user-modified graph] and for training an application such as “Weather Assistant” [i.e. an application]) (Fig. 6 and ¶ 0097 - 0098).
However, Shukla does not explicitly disclose:
store each of the plurality of responses in a table; 
receive, via the application, an inquiry; 
determine, using natural language processing, a context of the inquiry; 
query, based on the context, the table to determine, from the plurality of responses, a response to the inquiry; and 
cause output of the response.
On the other hand, in the same field of endeavor, Wu teaches:
store each of the plurality of responses in a table (i.e. one or more responses [i.e. each of the plurality of responses] may be stored in a response database 120 [i.e. a table]) (120 – Fig. 1D, ¶ 0071 and ¶ 0074); 
receive, via the application, an inquiry (i.e. an emotionally intelligent AI chat bot 100 [i.e. the application] may receive user query 130 [i.e. an inquiry]) (130 – Fig. 2, ¶ 0074 and ¶ 0076); 
determine, using natural language processing, a context of the inquiry (i.e. context summary system 112 analyzes, using a language understanding LU system [i.e. natural language processing], the text or annotated text of the query 130 to determine a context 124 for the query 130 [i.e. the inquiry]) (124 – Fig. 2, 406 – Fig. 4A, 432 – Fig. 4B, ¶ 0080, ¶ 0085 and ¶ 0145); 
query, based on the context, the table to determine, from the plurality of responses, a response to the inquiry (i.e. based on the context sentences determined from the context of the query [i.e. based on the context], the system may query the response database 120 [i.e. the table] to select/determine one or more responses [i.e. a response to the inquiry] from the plurality of responses stored in the response database 120) (410 – Fig. 4A, 432 & 438 – Fig. 4B, ¶ 0070, ¶ 0148 and ¶ 0152 – 0153); and 
cause output of the response (i.e. At operation 411 the one or more result response are provided to the user in reply to the query) (411 – Fig. 4A and ¶ 0155).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable medium of Shukla to include the feature to store each of the plurality of responses in a table; receive, via the application, an inquiry; determine, using natural language processing, a context of the inquiry; query, based on the context, the table to determine, from the plurality of responses, a response to the inquiry; and cause output of the response as taught by Wu in order to implement an intelligent chatbot capable of analyzing the user inquiry to determine the context of the user query and selecting the response to the user inquiry from a database of a plurality of responses based on the determined context (410 – Fig. 4A, 432 & 438 – Fig. 4B, ¶ 0070, ¶ 0148 and ¶ 0152 – 0153).

Regarding Claim 18, Shukla and Wu disclose, in particular Shukla teaches:
wherein the executable instructions, when executed, cause the computing device to further modify, based on second user input received via the GUI, the graph by adding or modifying a variable node (i.e. modifying the graph may include adding a node 506 including multiple choice options [i.e. a variable node]) (506 – Fig. 5D and ¶ 0075), 
wherein the variable node indicates data that is to be dynamically determined at runtime (i.e. the node 506 [i.e. the variable node] indicates that one of the options, e.g. State | City [i.e. data], must be selected/determined by the user during the interaction [i.e. at runtime] between chatbot and the user) (506 – Fig. 5D and ¶ 0075). 




Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in views of Wu as applied to claims 1 and 11 above, and further in view of Huang et al. (US PG PUB 20200105255), hereinafter "Huang".
Regarding Claim 4, Shukla and Wu disclose all the features with respect to Claim 1 as described above.
However, the combination of Shukla and Wu does not explicitly disclose:
wherein modifying the graph is performed by assigning, based on the user input, a weight to a connection between a first node of the graph and a second node of the graph; wherein generating each of the plurality of responses is based on the weight.
On the other hand, in the same field of endeavor, Huang teaches:
wherein modifying the graph is performed by assigning, based on the user input, a weight to a connection between a first node of the graph and a second node of the graph (i.e. weights may be assigned to edges [i.e. a connection between a first node of the graph and a second node of the graph] based on the user input; determining the weights for the edges includes adding user input and external context information to an edge attributes set) (Fig. 7, ¶ 0063 - 0064 and ¶ 0085); 
wherein generating each of the plurality of responses is based on the weight (i.e. dialogs comprised of a plurality of responses are generated based on dialog graph comprised of weighted edges) (¶ 0083).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shukla and Wu to include the feature wherein modifying the graph is performed by assigning, based on the user input, a weight to a connection between a first node of the graph and a second node of the graph; wherein generating each of the plurality of responses is based on the weight as taught by Huang so that responses may be generated based on the weighted edges of a dialog graph constructed from a conversation log thereby taking into account the transition probabilities between the nodes of the dialog graph in generating the responses (¶ 0061).


Regarding Claim 14, Shukla and Wu disclose all the features with respect to Claim 11 as described above.
However, the combination of Shukla and Wu does not explicitly disclose:
wherein the executable instructions, when executed by the one or more processors, cause the computing device to modify the interconnected nodes by assigning, based on the user input, a weight to a connection between a first node and a second node.
On the other hand, in the same field of endeavor, Huang teaches:
wherein the executable instructions, when executed by the one or more processors, cause the computing device to modify the interconnected nodes by assigning, based on the user input, a weight to a connection between a first node and a second node (i.e. weights may be assigned to edges [i.e. a connection between a first node of the graph and a second node of the graph] based on the user input; determining the weights for the edges includes adding user input and external context information to an edge attributes set) (Fig. 7, ¶ 0063 - 0064 and ¶ 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing device of Shukla and Wu to include the feature wherein modifying the graph is performed by assigning, based on the user input, a weight to a connection between a first node of the graph and a second node of the graph; wherein generating each of the plurality of responses is based on the weight as taught by Huang so that responses may be generated based on the weighted edges of a dialog graph constructed from a conversation log thereby taking into account the transition probabilities between the nodes of the dialog graph in generating the responses (¶ 0061).


Claim(s)  7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in views of Wu as applied to claim 1 above, and further in view of in views of Able et al. (US PG PUB 20080209392), hereinafter "Able", in further views of Mandal et. al (US PG PUB 20190057157), hereinafter "Mandal".
Regarding Claim 7, Shukla and Wu disclose all the features with respect to Claim 1 as described above.
However, the combination of Shukla and Wu does not explicitly disclose:
wherein modifying the graph is performed by assigning, based on the user input, a loop node to the graph, wherein the loop node indicates a portion of the graph that is to be cyclically traversed until a loop condition is satisfied.
On the other hand, in a related art, Able teaches:
wherein modifying the graph is performed by assigning, based on the user input, a loop node to the graph (i.e. the graphical user interface [i.e. based on the user input] allows the user to model [i.e. assigning] a graph using graphical icons or nodes which may be loop nodes [i.e. assigning a loop node to the graph]) (Fig. 1, ¶ 0075 - 0076, ¶ 0105 and ¶ 0107), 
wherein the loop node indicates a portion of the graph that is to be cyclically traversed until a loop condition is satisfied (i.e. a loop node provides a method for  returning to a previous node [i.e. a portion of the graph] multiple times in iterations / re [i.e. cyclically traversed until a loop condition is satisfied]; Loop--the rule execution flow processor may have the ability to loop through applications (calling repetitively) to process large amounts of information. The node has controls to limit loop [i.e. a loop condition] processing to a defined amount or allow for decision processing to control the loop functions) (¶ 0107 and ¶ 0213).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing device of Shukla and Wu to include the feature wherein modifying the graph is performed by assigning, based on the user input, a loop node to the graph, wherein the loop node indicates a portion of the graph that is to be cyclically traversed until a loop condition is satisfied as taught by Able so that the graph may be implemented with a node that has the ability to loop through applications by calling repetitively to process large amounts of information (¶ 0213).
However, the combination of Shukla, Wu and Able does not explicitly disclose:
wherein generating each of the plurality of responses is based on the loop node.
On the other hand, in the same field of endeavor, Mandal teaches:
wherein generating each of the plurality of responses is based on the loop node (i.e. the response generation system 105 begins traversal of the conversation tree to identify a matching node [i.e. traversing through the loop node] in the conversation tree; Upon identifying the matching node in the conversation tree, the response generation system 105 identifies a matching response to the user query) (¶ 0082 – 0083 and ¶ 0120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing device of Shukla, Wu and Able to include the feature wherein generating each of the plurality of responses is based on the loop node as taught by Mandal so that the responses may be generated by traversing through loop node of the graph as the conversation progresses (¶ 0082 – 0083 and ¶ 0120).



Claim(s) 8, 9, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in views of Wu as applied to claims 1, 11 and 17 above, and further in view of Horvath et al. (US PG PUB 20220309059) / US Provisional 63170941, hereinafter "Horvath".
Regarding Claim 8, Shukla and Wu disclose all the features with respect to Claim 1 as described above.
However, combination of Shukla and Wu does not explicitly disclose:
wherein modifying the graph is performed by assigning, based on the user input, a graph node to the graph, wherein the graph node indicates an associated graph that is to be traversed before continuing to another node of the graph; wherein generating each of the plurality of responses is performed based on the graph node.
On the other hand, in the same field of endeavor, Horvath teaches:
wherein modifying the graph is performed by assigning, based on the user input, a graph node to the graph (i.e. the graph may be modified by adding a parent node [i.e. a graph node] via a graphical user interface [i.e. based on the user input]) (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118), 
wherein the graph node indicates an associated graph that is to be traversed before continuing to another node of the graph (i.e. a parent node may have a plurality of child node [i.e. indicates an associated graph] that a user may have to navigate through [i.e. traversed before continuing to another node of the graph]) (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118); 
wherein generating each of the plurality of responses is performed based on the graph node (i.e. questions and answers dialogue [i.e. the plurality of responses] may be generated based on the parent node [i.e. the graph node]) (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shukla and Wu to include the feature wherein modifying the graph is performed by assigning, based on the user input, a graph node to the graph, wherein the graph node indicates an associated graph that is to be traversed before continuing to another node of the graph; wherein generating each of the plurality of responses is performed based on the graph node as taught by Huang so that nodes comprised of a plurality of corresponding child nodes may be added to the graph via a graphical user interface (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118).


Regarding Claim 9, Shukla and Wu disclose all the features with respect to Claim 1 as described above.
However, combination of Shukla and Wu does not explicitly disclose:
wherein modifying the graph is performed by moving, based on the user input, a node to an updated location within the graph; wherein generating each of the plurality of responses is based on the updated location.
On the other hand, in the same field of endeavor, Horvath teaches:
wherein modifying the graph is performed by moving, based on the user input, a node to an updated location within the graph (i.e. The GUI 300 is the form a visual content tree builder, and enables a user or content provider to create and move [i.e. to an updated location] content nodes) (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118); 
wherein generating each of the plurality of responses is based on the updated location (i.e. questions and answers dialogue [i.e. the plurality of responses] may be generated based on the updated graph [i.e. based on the updated location]) (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shukla and Wu to include the feature wherein modifying the graph is performed by moving, based on the user input, a node to an updated location within the graph; wherein generating each of the plurality of responses is based on the updated location as taught by Huang so that nodes may be added to and moved within the graph via a graphical user interface (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118).

Regarding Claim 16, Shukla and Wu disclose all the features with respect to Claim 11 as described above.
However, combination of Shukla and Wu does not explicitly disclose:
wherein the executable instructions, when executed by the one or more processors, cause the computing device to modify the interconnected nodes by moving, based on the user input, a node to an updated location within the interconnected nodes.
On the other hand, in the same field of endeavor, Horvath teaches:
wherein the executable instructions, when executed by the one or more processors, cause the computing device to modify the interconnected nodes by moving, based on the user input, a node to an updated location within the interconnected nodes (i.e. The GUI 300 is the form a visual content tree builder, and enables a user or content provider to create and move [i.e. to an updated location] content nodes) (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing device of Shukla and Wu to include the feature wherein the executable instructions, when executed by the one or more processors, cause the computing device to modify the interconnected nodes by moving, based on the user input, a node to an updated location within the interconnected nodes as taught by Huang so that nodes may be added to and moved within the graph via a graphical user interface (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118).


Regarding Claim 20, Shukla and Wu disclose all the features with respect to Claim 17 as described above.
However, combination of Shukla and Wu does not explicitly disclose:
wherein the executable instructions, when executed, cause the computing device to further modify, based on second user input received via the GUI, the graph by adding or modifying a graph node, wherein the graph node indicates an associated graph that is to be traversed before continuing to another node of the graph.
On the other hand, in the same field of endeavor, Horvath teaches:
wherein the executable instructions, when executed, cause the computing device to further modify, based on second user input received via the GUI, the graph by adding or modifying a graph node (i.e. the graph may be modified by adding a parent node [i.e. a graph node] via a graphical user interface [i.e. based on the user input]) (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118), 
wherein the graph node indicates an associated graph that is to be traversed before continuing to another node of the graph (i.e. a parent node may have a plurality of child node [i.e. indicates an associated graph] that a user may have to navigate through [i.e. traversed before continuing to another node of the graph]) (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable medium of Shukla and Wu to include the feature wherein the executable instructions, when executed, cause the computing device to further modify, based on second user input received via the GUI, the graph by adding or modifying a graph node, wherein the graph node indicates an associated graph that is to be traversed before continuing to another node of the graph as taught by Huang so that nodes comprised of a plurality of corresponding child nodes may be added to the graph via a graphical user interface (Fig. 3 and PG - ¶ 0124 / Provisional - ¶ 0118).


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in views of Wu as applied to claim 17 above, and further in view of Able.
Regarding Claim 19, Shukla and Wu disclose all the features with respect to Claim 17 as described above.
However, the combination of Shukla and Wu does not explicitly disclose:
wherein the executable instructions, when executed, cause the computing device to further modify, based on second user input received via the GUI, the graph by adding or modifying a loop node, wherein the loop node indicates a portion of the graph that is to be cyclically traversed until a loop condition is satisfied.
On the other hand, in a related art, Able teaches:
wherein the executable instructions, when executed, cause the computing device to further modify, based on second user input received via the GUI, the graph by adding or modifying a loop node (i.e. the graphical user interface [i.e. based on the user input] allows the user to model [i.e. assigning] a graph using graphical icons or nodes which may be loop nodes [i.e. assigning a loop node to the graph]) (Fig. 1, ¶ 0075 - 0076, ¶ 0105 and ¶ 0107), 
wherein the loop node indicates a portion of the graph that is to be cyclically traversed until a loop condition is satisfied (i.e. a loop node provides a method for  returning to a previous node [i.e. a portion of the graph] multiple times in iterations / re [i.e. cyclically traversed until a loop condition is satisfied]; Loop--the rule execution flow processor may have the ability to loop through applications (calling repetitively) to process large amounts of information. The node has controls to limit loop [i.e. a loop condition] processing to a defined amount or allow for decision processing to control the loop functions) (¶ 0107 and ¶ 0213).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing device of Shukla and Wu to include the feature wherein the executable instructions, when executed, cause the computing device to further modify, based on second user input received via the GUI, the graph by adding or modifying a loop node, wherein the loop node indicates a portion of the graph that is to be cyclically traversed until a loop condition is satisfied as taught by Able so that the graph may be implemented with a node that has the ability to loop through applications by calling repetitively to process large amounts of information (¶ 0213).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451